Title: Enclosure: Journal Extract about George Welbank’s Information, 13 August 1793
From: Welbank, George
To: 


            August 13. Capt.
              Wellbank call’d to see the commissrs & dined with them. As he had lived among the
              Creek Indian & was conversant with the Cherokees we made inquiry into the causes
              of their present Dissatisfaction. His information was in substance as follows. That
              formerly the Creeks in general Council declared that they were
              willing to confirm to the United States the Lands ceded to them by Treaty as far as
              the north Fork of the Oconee but not to the South Fork. The Difference between a cession to one Fork & the other he says comprehends a
              tract of Country about 300 miles long by 70 to 30 miles broad according to the courses
              of the Rivers. That in June or July 1791 McGillivray wrote to general Knox informing
              him that the Creeks would not agree to relinquish their Lands Southward of the north
              Fork. Capt. Wellbank repeated the following as a Passage in McGillivrays Letter. “At
              our last meeting the articles of the Treaty were
              explain’d to the nations at large with Respect to the Apilachee or main South Branch
              of the Oconee it turnd out as I told you it would at New York. They will not agree to that but unanimously agree to the
              North Fork & hope Congress will require no more.” And then he goes on, said
              Wellbank to describe the Country between the two Forks mentioning the Qualities of the
              Land as well as its extent. He farther said that Thos. Gegg who is in the commission
              of the Peace but resides in the cherokee nation gave
              him a copy of the Letter which is said to have been transcribed from a South Carolina
              News Paper. The Dispute relative to the Lands lying
              between the two Forks of the oconee is assigned by Capt. Wellbank as the sole cause of
              the Creeks having refused to run the boundary line between them & the United
              States Wellbank farther inform’d that after the Treaty at new york when McGillivray
              was at new orleans the spanish governour blam’d the Creeks for giving up so much of
              their Country to the united states. McGillivray said the chiefs had done it. that the
              governour of New orleans sent among the Creeks Capt. Oliver a Frenchman [in] the
              Spanish Service who asked the chiefs why they had given away so much of their Land the
              chiefs laid the blame on McGillivray & he to excuse himself said that when the
              Treaty was made he was in an interior Part of an Enemy’s country & was compeld to
              give up the Land. That the gr. of New orleans told McGillivray he could not serve two
              masters he must therefore renounce the Spaniards or the united States; McGillivray
              then renounced the latter & was going to burn the Commission of Brigadier which he
              received from the President but the gr. told him that would be improper, if he meant
              to relinquish it he should return it inclosed in a Letter. These Facts Wellbank says are known to Richard Findleston a
              half breed of the Cherokee nation now living on Cumberland &
              was at New Orleans when McGillivray was there. Capt.
              Wellbank declared that Bowles had not arrived in the Creek Country to his Knowlege as
              had been reported but that he was really friendly to the united States. He inform’d us that the Spaniards had built a Fort of some
              strength at the Walnut Hills within the Territory of the United States. that when they
              began their work the Creeks were about to strike them supposing them to be Americans
              but on finding them to be Spaniards they permited them to proceed.
            Capt: Wellbank says the Cherokees object to the Treaty with Govr. Blount for the following Reasons
            1st That one Line is stated to pass forty miles beyond
              Nashville when they agreed only for ten miles & that in the Interpretation they
              were told it was ten miles.
            2d That the Govr promised them 2000 Dollars annually,
              that they demanded 3000 that the govr. said he had not authority to grant so much but
              would apply to Congress to allow the third thousand Dollars, when in fact the Treaty
              only stipulated the annual Payment of 1000 Dollars contrary to the Interpretation to
              them.
            3. That they never agreed to the Road or to the
              navigation of the Tenessee as mentioned in the 5th Article.
            4th That they did not agree to submit to Congress the
              Regulation of their Trade as mention’d in the 6th article.
            5th That the Interpreters were bribed by govr. Blount in
              consequence of which Carey had fled the Country. Capt. Wellbank says that Thompson
              (who is an Indian) the other Interpreter stands his ground but has in Effect
              acknowleged the bribery. Thompson said his Fee was 80 guineas. He told some of his
              acquaintance that he expected to bring in the Value of two Negroes as he had so much
              due for private services. Wellbank says he charged Carey with Bribery. In Excuse he
              said he told Thompson that he did not interpret truly but Thompson checkd him saying
              hold your Tongue it is none of your Business I am a native of the Land Carey spoke
              this in the presence of Sir Jno: Nesbit & another gentleman of South Carolina. Capt. Wellbank thinks that the united states have not
              received Just Information of the Dispute with the Cherokees. All the Persons employed
              he says are Land Jobbers interested to misrepresent. He also says that as soon as govr
              Blount was appointed governour of that Territory genl Pickens told
              the Cherokees that a worse man for them could not have been appointed that he loved
              Land & would all theirs. Capt. Wellbank farther inform’d that three stations are
              erected in the Ch⟨ero⟩kee Country over the Line settled by Treaty. He particularly
              mention’d Major Craigs Station at nine mile Creek 20 or 30 miles from Knoxville.
            Augt 14th Capt. Wellbank again dined with us. In the
              Course of Conversation he said that the Business which brought him to the northward
              was of a commercial Nature relative to the supplying the Indians with goods. That the Creeks were dissatisfied with the high Price
              of the goods they received from the Spaniards but they would soon obtain Relief for
              the Chiefs had petitioned the King of Great Britain to have them supplied by his
              subjects. That an act of Parliament had passed for the purpose &——a Port about
              seven miles westward of the mouth of Apelichicola River was to be the Place of Entry.
              That the House of Panton Leslie & Co: at the close of the war in 1783 obtain’d
              Permission from the King of Spain exclusively to supply the Indians with goods for the
              Space of ten years which would expire this Summer.
            Capt. Wellbank farther inform’d us that the bloody fellow & other Chiefs who went
              to Philadelphia to represent the grievances of their nation reported on their Return
              that the President or authority of the States promised Redress. That the nation waited
              six months & found none. The bloody Fellow then said Congress are Liars general
              washington is a Liar & governour Blount is a Liar.
          